ANDREWS, Presiding Judge.
In Barnes v. Turner, 265 Ga. App. 6 (593 SE2d 9) (2003), we affirmed the trial court’s dismissal of Barnes’ complaint for legal malpractice against Turner based upon the expiration of the statute of limitation with regard to the 1996 closing of the sale of Barnes’ company. On certiorari, the Supreme Court reversed our judgment. Barnes v. Turner, 278 Ga. 788 (606 SE2d 849) (2004). Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Barnes and Adams, JJ., concur.